EQU: TSX, NYSE Equal Energy Announces Its Results for the Third Quarter Ended September 30, 2010 Calgary, Alberta – (CNW - November 15, 2010) Equal Energy Ltd. (“Equal” or “the Company”) is pleased to announce its results for the third quarter ended September 30, 2010. Three months ended September 30 Nine months ended September 30 Year ended Dec. 31 Q3 2010 Financial and Operations Summary (in thousands except for volumes, percentages andper share amounts) Change Change FINANCIAL Revenue before unrealized mark-to-market adjustment 13
